Citation Nr: 9914653	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  95-33 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased evaluation for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, V. N., and J. F.


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973.

This matter initially came to the Board of Veterans' Appeals 
(Board) from an April 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, which denied the veteran's claim for an increased 
rating for service-connected PTSD.  VA received a notice of 
disagreement in August 1995.  That September, a statement of 
the case was issued and the veteran submitted his substantive 
appeal.  In November 1995, the veteran appeared at the RO and 
testified before a hearing officer.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the appellant's appeal has been obtained by the RO.

2.  The veteran's service-connected PTSD is productive of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation, 
impaired impulse control, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances, 
and the inability to establish and maintain effective 
relationships.

3.  Symptoms, such as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; or memory 
loss for names of close relatives, own occupation or name, 
that produce total occupational and social impairment are not 
shown. 

4.  The veteran's PTSD symptoms render him demonstrably 
unable to obtain or retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for a schedular 100 percent rating for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9411, effective prior to 
November 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On VA examination in September 1981, the veteran was 
diagnosed with PTSD, episodic alcohol abuse, and cannabis 
abuse.  The examiner pointed out that the veteran saw combat 
during his assignment with the military police, and that a 
rabid dog had bitten the veteran during service.  The 
examiner determined that the veteran suffered from classic 
PTSD symptoms such as: recurrent and intrusive recollections 
of war events; recurrent nightmares of the war; feelings of 
detachment and alienation; constricted affect; exaggerated 
and violent startle response; sleep disturbances; and 
intensification of symptoms when exposed to movies or stories 
related to Vietnam.  The examiner also made the following 
observations: had been severely depressed; episodically 
suicidal, and his last suicidal phase occurred a few weeks 
prior to the examination; difficulty maintaining employment; 
physically abused his wife and children; episodic abuser of 
alcohol and continuous abuser of cannabis; and has homicidal 
urges.  The examiner indicated that the condition appeared to 
be disabling to a considerable extent.  The examiner further 
noted that it interfered with his efficiency at work, and his 
ability to relate to immediate family and all people in 
general.  It was determined that the veteran was in need of 
continuous and extended outpatient psychiatric care.  

Service connection for PTSD was established by rating action 
of September 1981.  The veteran's PTSD was rated as 50 
percent disabling, effective from February 1981.  This rating 
has not changed since then.  

In a January 1982 letter, a VA psychiatrist noted the 
veteran's impaired work capacity, but there was no particular 
reference to PTSD.  Continuing psychiatric treatment is noted 
in VA records dated in the 1980s.  A reference to the 
veteran's difficulty with work related pressure appears in an 
August 1981 entry.  In June 1982, he suffered from a major 
depressive episode, but the final diagnosis was alcohol and 
cannabis abuse. 

On VA examination of February 1983, the examiner diagnosed 
PTSD, and dependence on alcohol and cannabis.  The examiner 
felt that there were no apparent psycho-social stressors.  
However, the examiner found that there was poor marked 
impairment in occupational functioning and impairment in 
social relations.  

VA Vocational Rehabilitation records from the 1980s are 
associated with the file.  A determination made in January 
1984 indicates that the veteran would not benefit from any 
additional training.  It was further noted that his 
psychiatric symptoms interfered with his ability to train or 
find employment. 

In a February 1984 decision, the Board denied the claim of 
entitlement to an increased evaluation for PTSD.  

The veteran's first documented psychiatric admission was in 
July 1985.  The VA hospitalization report shows that he was 
admitted due to symptoms of agitation, paranoia, fear of 
losing control, and suicidal thoughts.  That particular 
episode was prompted by his being served with a restraining 
order by his wife out of fear of his losing control.  The 
discharge summary report reflects diagnoses of adjustment 
disorder with mixed emotional features, and chronic and 
delayed PTSD.  


On VA examination of March 1986, the examiner diagnosed 
chronic PTSD, post Vietnam.  Alcohol and cannabis abuse was 
also diagnosed.  The examiner mentioned the July 1985 
hospitalization, as well as the veteran's continuing marital 
problems due to abuse.  It was found that he continued to 
experience all symptoms of his diagnosis, and that his anger 
is barely controlled by medication.  The level of disability 
was essentially unchanged.  


On VA examination of February 1987, the examiner diagnosed 
PTSD, alcohol abuse, and cannabis abuse.  The examiner 
concluded that the veteran's condition had not improved.  The 
veteran's wife began proceedings to obtain a divorce, and the 
veteran feared that she would not let him see their children.  
He also noted conflict with his relatives, and that VA was 
harassing him.  He expressed suicidal ideas and continued to 
abuse alcohol and marijuana.  The veteran was dysfunctional, 
depressed and prone to violence towards others and himself.  
The examiner urged him to seek psychiatric treatment, 
including the possibility of hospitalization.  

On VA examination of October 1988, the examiner diagnosed 
chronic PTSD, active alcohol and cannabis abuse, borderline 
personality organization, and rule out mixed personality with 
antisocial features.  The examiner noted that the veteran was 
still in the process of getting divorced.  He was not in 
treatment.  He was agitated and depressed with a labile 
effect and he needed psychiatric help.  He was dysfunctional 
and uncooperative for his ongoing depression, as well as 
mixed substance abuse.  The examiner considered him to be 
potentially violent, homicidal and suicidal.  The examiner 
warned that his social interaction should be observed while 
he took up residence in a rooming house or with a friend.  He 
had a case of agitated depression with underlying affective 
disorder, and was in need of psychiatric treatment.

On VA examination of February 1990, the examiner diagnosed 
chronic and severe PTSD.  The examiner pointed out that the 
symptoms seemed to have diminished somewhat with the use of 
Valium, but the veteran also appeared to be affected by PTSD 
to a substantial degree.  It was noted that he suffered from 
a wound to the same extremity injured while in Vietnam, and 
that this added to his difficulties.  The examiner also 
diagnosed probable antisocial personality disorder.  The 
following was noted on mental status examination: poorly 
dressed, disheveled, poor grooming habits, and poor personal 
hygiene; manner was hostile, and affect was bitter and angry; 
displayed good eye contact; exhibited psychomotor agitation, 
especially when discussing Vietnam; thought processes were 
logical, coherent, goal directed and flexible; no evidence of 
thought disorder, hallucinations, paranoia or delusions; 
cognition intact; and competent.

Of record is a favorable determination for disability 
benefits from the Social Security Administration (SSA), dated 
in May 1992.  The primary diagnosis was gunshot wound to the 
right ankle and status post multiple surgeries, and the 
secondary diagnoses were PTSD and polysubstance abuse in 
remission.  A May 1992 report reflects the following 
findings: history of substance abuse; socially avoidant; low 
frustration tolerance, and impulse episodes; low average IQ; 
mental status within normal limits; anxious and tense; and 
understanding, and concentration intact.  The examiner 
diagnosed residual PTSD and polysubstance abuse in remission.  
There was mention of the prior assessments made on VA 
examination of September 1981 and at the time of his 
hospitalization in July 1985.

On VA examination of July 1992, the examiner diagnosed PTSD, 
and alcohol dependence although sober for half a year.  The 
examiner concurred with the prior examiner's suspicion that 
the veteran suffered from antisocial personality disorder, 
but found it difficult to make such a diagnosis given the 
brevity of the interview.  His psychosocial stressors were 
mild.  The veteran was functioning at about 80 percent of his 
expected capacity in terms of his psychiatric problems, but 
did claim to have difficulties with relationships, including 
his divorce that year.  The examiner determined that he 
exhibited the same symptomatology as in the past.  There had 
been an increase in paranoid delusions that were not 
thoroughly noted on prior examinations.  The examiner pointed 
out that although the delusions had the effect of keeping him 
at home more often than not, the veteran did not display any 
difficulty in appearing for the examination.  The examiner 
further noted that the veteran did not appear paranoid during 
the examination, even though he claimed to be.  

Notes reflecting continued treatment at the VA Mental Health 
Clinic are of record.  Those records reflect treatment for a 
period from 1994 to 1996.

In November 1995, the veteran testified that he had been 
sleeping less even though he had been taking his medication.  
He averages one and a half to two hours of sleep per night.  
He tries to nap during the day, but without success.  He has 
noticed an increase in depression and anxiety, and becomes 
violent when his symptoms increase.  He tends to lose 
control, break things, screams and yells.  At those times, he 
goes into his bedroom or down into the cellar until he 
regains control.  He moved out of the city because of an 
encounter involving someone pulling a gun on him, so he 
decided to live in a town with a smaller population.  He does 
not associate with anyone, and only belongs to DAV.  He does 
not go to the movies, and only associates with those who are 
living with him.  Sometimes, he waves to his neighbor.  He 
does not attend funerals of people he knew, because he fears 
his reaction.  He has attended a few of his immediate family 
members' weddings, but did not stay long.  He drinks on 
occasion, but his companion helps him stay in control.  He 
occasionally uses marijuana.  He only eats breakfast if his 
companion makes it for him.  He does some work around the 
house such as mow the lawn and feed the cows.  He takes his 
companion grocery shopping since he drives, but it bothers 
him to be in a store with other people for more than 20 
minutes.  He continues to have intrusive thoughts of events 
that he experienced in Vietnam.  He limited some of his 
activities such as fishing due to his PTSD and a leg 
condition.  His average period of time at one place of 
employment has been one month, and he has held quite a few 
jobs.  His problems with self control caused him to break 
machinery.  He was going for therapy and taking medication, 
but there had been some confusion regarding his course of 
treatment.  In the 1980s, he had problems with groups being 
disrupted or disbanded. 

The veteran's companion testified about violent episodes at 
night, which included being punched and kicked while 
sleeping, and his speaking another language.  He only takes 
his medication when she gives it to him, or else he will 
forget.  He had started screaming more often.  He doesn't 
sleep much.  He has bad stomachaches and panic attacks.  She 
does not take him places due to his problems with controlling 
himself.  She has to get him to wear nice clothes, but they 
end up destroyed.  

On VA examination of August 1996, the examiner noted that the 
prior examination reports had been reviewed.  The veteran 
mentioned a September 1995 examination, but such examination 
was not of record.  A review of the file does not indicate 
that one had been scheduled.  

At the time of the examination, the veteran was casually 
dressed, and a bit disheveled with slightly poor hygiene.  He 
walked with a cane and a limp.  The following was noted: 
cooperative throughout the interview; mood depressed and 
affect restricted; appropriate behavior and no psychomotor 
agitation or retardation; and speech clear and goal directed.  
There was chronic intermittent suicidal ideation.  A week 
prior to the examination, the veteran felt suicidal, but 
denied any intent or plan.  He expressed homicidal ideation 
towards ex-son in law because he threatened his daughter and 
granddaughter, but denied any intent or plan.  Also, he stays 
away from places where they could meet.  The examiner also 
noted the following: exhibited mild, vague paranoia, 
specifically with regard to the police and fire departments, 
and the general feeling that people are not trustworthy; no 
evidence of frank delusions; reported auditory command 
hallucinations; and denied visual or sensory hallucinations.  
The examiner reviewed the criteria for a PTSD diagnosis, and 
mentioned the prior diagnoses of agitated depression, and 
abuse of cannabis and alcohol.  The examiner concluded that 
the veteran suffers from PTSD.  The examiner also discussed 
another examiner's difficulty in making the diagnosis on 
examination in 1983.  The examiner indicated that the 
continued use of alcohol and marijuana was not uncommon for 
patients with PTSD, and further noted that the course of 
chemical dependence for those with severe PTSD is protracted 
and oftentimes treatment resistant.  The examiner assigned a 
Global Assessment Function (GAF) of 45, considered to be 
serious to major impairment in several areas of functioning, 
including social, family and work relations.  

In a September 1996 statement, a friend of the veteran's 
noted that they had been neighbors during their teenage 
years.  He offered background information regarding the 
veteran's family and life before and after his service in 
Vietnam.  At one time, he owned a small apartment house and 
the veteran helped him maintain the property.  The 
arrangement lasted for several years, and the veteran's 
workload was adjusted during periods of PTSD flare-ups.  The 
arrangement worked until the property was sold.  The veteran 
did not have to interact with the tenants and has not worked 
since.  The veteran's friend opined that the veteran was 
unable to work due to PTSD.  

In a September 1996 letter, a VA staff psychiatrist opined 
that the veteran was unable to work.  He had a total of 52 
jobs since his return from Vietnam, and cannot maintain 
employment due to his violent temper and behavior.  He 
continues to be bothered by nightmares of Vietnam experiences 
and has relationship problems that include thoughts of 
harming himself. 

The most recent VA examination was conducted in January 1997.  
The examiner mentioned that prior to the examination, he 
heard yelling and shouting outside the waiting room and was 
informed that the veteran had been arguing with another 
veteran.  The veteran was angry with VA.  He calmed down 
after a few minutes, but remained guarded.  His clothes were 
disheveled and his hygiene was poor.  The examiner noted the 
following: poor eye contact; no particular psychomotor 
retardation or agitation other than his angry disposition; 
speech was fluent, but sometimes latent due to thought 
processes being somewhat slow but goal directed; thought 
content contained delusions and possibly hallucinations; was 
quite paranoid; refused to answer questions about whether he 
was having delusions or ideas of reference, although the 
delusions were apparent; denied current suicidal or homicidal 
intent or plan; and mood depressed and affect was suspicious 
and angry.  The examiner reported that the veteran continued 
to meet the criteria for a diagnosis of PTSD.  Based on the 
GAF scores, he was somewhat worse than before.  There was a 
good possibility that this alone would substantially hinder 
his social and occupational functioning, though his current 
paranoid delusions and alcohol use may significantly 
contribute to his social and occupational impairment.  The 
examiner did not feel that the veteran was psychotic, but 
further noted that the veteran's paranoid delusions and 
possible ideas of reference and hallucinations were beyond 
the normal PTSD symptomatology.  The examiner felt that it 
was impossible to determine the extent to which set of 
symptoms contributes to his impairment, but believed that 
each plays a significant role.  The examiner noted that to 
isolate the impairment due to PTSD, the psychotic symptoms 
and substance abuse need to be treated first.  The examiner 
diagnosed chronic and severe PTSD, alcohol and cannabis 
abuse, and rule out psychotic disorder.  The GAF score was 35 
to 45, with major impairment in occupational and social 
functioning as well as evidence of hallucinations and 
delusions.  

The claims folder also includes a copy of an emergency order 
of protection issued in 1997 regarding the veteran's assault 
of someone with a hockey stick.  

Legal Analysis

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disability at issue.

The regulations for the evaluation of mental disorders were 
revised, effective November 7, 1996.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  Rhodan v. West, 12 Vet. App. 55 
(1998); Haywood v. West, 12 Vet. App. 55 (1998).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).


Under the current criteria, 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (effective as of November 7, 1996), a 50 percent 
evaluation is assigned for PTSD when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is assigned for PTSD 
when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is assigned when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 

In this case, the degree of disability approximates the 
criteria for a 70 percent rating, since the evidence does 
indicate that the veteran's PTSD is productive of suicidal 
ideation, impaired impulse control, neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances (including work or a worklike setting), and the 
inability to establish and maintain effective relationships.  
Therefore, since the degree of disability meets the criteria 
for a 70 percent rating, there is a question as to which 
evaluation should apply.  38 C.F.R. § 4.7 (1998).  However, 
there is not a question with regard to the assignment of a 70 
percent versus a 100 percent rating.  

Although there were findings and reports of violent 
outbursts, the veteran's behavior is adequately described as 
impaired impulse control as required for a 70 percent rating.  
For instance, in 1995 he testified that when he loses 
control, he breaks things, screams and yells.  He further 
noted that when these episodes occur, he goes into his 
bedroom or down into the cellar until he regains control.  
Also, when examined in 1996, he admitted to homicidal 
ideation towards ex-son in law, but denied any intent or plan 
and further noted that he avoids places where they may meet.  
On the most recent examination, the veteran denied current 
suicidal or homicidal intent or plan.  Therefore, the 
evidence does not show that the veteran's behavior could be 
described as a persistent danger of hurting self or others, 
or grossly inappropriate behavior, as required for a 100 
percent rating.  Regarding the delusions and hallucinations, 
on the most recent VA examination of 1997, the examiner 
commented that such symptoms were beyond the normal PTSD 
symptomatology.  The examiner further noted that it was not 
possible to determine the extent to which set of symptoms 
contributed to his impairment, even though each plays a 
significant role.  However, the psychotic symptoms and 
substance abuse have to be treated prior to isolating the 
impairment due to PTSD.  Given these comments and the 
examiner's difficulty attributing the delusions to the 
veteran's PTSD, at this point it is reasonable to conclude 
that such symptoms are not part of the condition at issue.  
Even if considered part of the condition, they are not 
persistent as set forth in the criteria for a 100 percent 
rating, since mention of delusions periodically appear in the 
treatment records and examination reports.  Even though his 
hygiene is poor, it is not comparable to the inability to 
tend to his own personal care.  Regarding the remaining 
criteria, there have been no findings of gross impairment in 
thought processes or communication, grossly inappropriate 
behavior, disorientation to time or place, and memory loss 
for names of close relatives, own occupation, or own name.  
Therefore, the 70 percent rating adequately describes the 
degree of disability presented in this case.  In this case, 
symptoms, such as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; or memory 
loss for names of close relatives, own occupation or name, 
that produce total occupational and social impairment are not 
shown.  Hence, the evidence establishes entitlement to no 
more than a 70 percent rating for PTSD, effective as of 
November 7, 1996, under the new criteria of diagnostic code 
9411.


Under the old criteria, 38 C.F.R. § 4.132, Diagnostic Code 
9411 (effective prior to November 7, 1996), a 50 percent 
rating was warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent rating was warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating is warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.

Regarding the old criteria, the Board finds that a 70 percent 
rating is warranted.  Given the GAF scores and the 
assessments of the veteran's inability to work due to PTSD, 
severe social and industrial impairment has been 
demonstrated.  Although the veteran has limited social 
contact with others and lives in a small town, virtual 
isolation from the community has not been shown.  Also, the 
evidence does not indicate that there are totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  As 
noted, the veteran's behavior is problematic and clearly 
shows that his PTSD is productive of industrial impairment 
and that he is demonstrably unable to obtain or retain 
substantially gainful employment.

The evidence shows that the veteran is entitled to a 
100 percent rating for his PTSD under the criteria of 
diagnostic code 9411, effective prior to November 7, 1996.  
Hence, it is to his advantage to evaluate this disorder under 
the old criteria.  In Johnson v. Brown, 7 Vet. App. 95, 97 
(1994), the Court upheld the Secretary's interpretation that 
the criteria for a 100 percent rating "are each independent 
bases for granting a 100 percent rating."  Accordingly, the 
Board finds that the earlier criteria are more favorable to 
the veteran for rating purposes, and that, based on those 
criteria, a total schedular rating is warranted for the PTSD.



ORDER

Entitlement to a 100 percent rating for service-connected 
PTSD has been established, and the appeal is granted subject 
to regulations applicable to the payment of monetary 
benefits. 





		
	RICHARD V. CHAMBERLAIN
	Acting Member, Board of Veterans' Appeals

 

